                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

ELIYAHU MIRLIS,

       Plaintiff,                                    Case No. 3:18-cv-02082 (MPS)
v.

SARAH GREER,

       Defendant.

                              JOINT STIPULATION OF FACTS

       Pursuant to the Court’s Scheduling Order Re: Hearing on Prejudgment Remedy (Doc. No.

41), the plaintiff, Eliyahu Mirlis (“Plaintiff”), and the defendant, Sarah Greer (“Defendant”),

hereby submit their joint stipulation of facts for the hearing on Plaintiff’s Motion for Prejudgment

Remedy, scheduled for June 13, 2019. Plaintiff and Defendant, by and through their respective

undersigned counsel, stipulate and agree that the following facts are true and accurate:

       1.      Defendant is the wife of Daniel Greer (“D. Greer”).

       2.      D. Greer and Defendant have been married since 1971 and have lived together as

husband and wife since at least 2002 and have not been estranged from each other during that time.

       3.      Plaintiff commenced the action captioned Eliyahu Mirlis v. Daniel Greer et al.,

Case No. 3:16-cv-00678 (MPS) (the “Underlying Action”), against D. Greer and the Yeshiva of

New Haven, Inc. (the “Yeshiva”) on May 3, 2016.

       4.      Plaintiff alleged in his original Complaint in the Underlying Action, and ultimately

in his Third Amended Complaint, inter alia, that beginning in 2002, when Plaintiff was between

the ages of fifteen and seventeen years old and a student at the Yeshiva, D. Greer repeatedly and

continuously sexually abused, exploited, and assaulted him.
       5.      On May 18, 2017, the jury in the Underlying Action returned its verdict against D.

Greer and the Yeshiva, finding that Plaintiff had proven each of the causes of action alleged against

them in the Third Amended Complaint. The jury awarded Plaintiff $15,000,000 in compensatory

damages and found that Plaintiff was entitled to punitive damages from both D. Greer and the

Yeshiva.

       6.      On June 6, 2017, the Court entered a judgment against D. Greer and the Yeshiva in

the total amount of $21,749,041.10, including $5,000,000 in punitive damages and $1,749,041.10

in offer-of-compromise interest (the “Judgment”).

       7.      The amount sought by Plaintiff in his Motion for Prejudgment Remedy,

$238,000.00, is less than the unsatisfied amount of the Judgment.

       8.      Defendant was aware of Plaintiff’s claims against D. Greer and the Yeshiva on the

commencement of the Underlying Action on May 3, 2016.

       9.      On May 12, 2017, Defendant drafted a check in the amount of $5,000 payable to

herself and drawn upon the joint account owned by Defendant and D. Greer at Start Community

Bank with an account number ending in 9776 (the “Start Account”).

       10.     On June 16, 2017, Defendant drafted a check in the amount of $13,000 payable to

herself and drawn on the Start Account.

       11.     On June 5, 2017, Defendant drafted a check (the “June 5 Check”) in the amount of

$220,000 payable to herself and drawn upon the joint account owned by Defendant and D. Greer

at Liberty Bank with an account number ending in 5544.

       12.     On or about the time that Defendant drafted the June 5 Check, she opened an

account in her name only at Centerville Bank, which only has offices and branches in Rhode Island.

Dated this 3rd day of June, 2019.



                                                 2
      THE PLAINTIFF,
      ELIYAHU MIRLIS


By:     /s/ John L. Cesaroni
      Matthew K. Beatman (ct08923)
      John L. Cesaroni (ct29309)
      ZEISLER & ZEISLER, P.C.
      10 Middle Street, 15th Floor
      Bridgeport, Connecticut 06604
      Tele: (203) 368-4234
      Fax: (203) 367-9678
      Email: mbeatman@zeislaw.com
              jcesaroni@zeislaw.com


      THE DEFENDANT,
      SARAH GREER

By:    /s/ Jonathan J. Einhorn
      Jonathan J. Einhorn (ct00163)
      Attorney & Counselor at Law
      129 Whitney Avenue
      New Haven, CT. 06510
      tel: 203-777-3777
      einhornlawoffice@gmail.com
      fax: 203-782-1721
      cell: 203-623-7373




                3
                                  CERTIFICATION OF SERVICE

       The undersigned hereby certifies that on June 3, 2019, the Joint Stipulation of Facts was

served upon all appearing parties with access to the CM/ECF System by operation of the Court’s

electronic notification system.

                                            /s/ John L. Cesaroni
                                            John L. Cesaroni (ct29309)
                                            Zeisler & Zeisler, P. C.
                                            10 Middle Street, 15th Floor
                                            Bridgeport, CT 06604
                                            Tel: (203) 368-4234
                                            Fax: (203) 367-9678
                                            Email: jcesaroni@zeislaw.com




                                                4
